In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Patsalos, J.), dated October 28, 1986, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Habeas corpus relief is not appropriate in this instance inasmuch as the petitioner would not be entitled to immediate release from custody even if his contentions had merit (see, People ex rel. Dawson v Smith, 69 NY2d 689, 691; People ex rel. Douglas v Vincent, 50 NY2d 901, 903; People ex rel. Nalo v Sullivan, 120 AD2d 759, 760, lv denied 68 NY2d 610). Even if we were to convert this into a proceeding pursuant to CPLR article 78, the petitioner would not be entitled to any relief since the record belies his contention that his Tier III hearing was untimely (7 NYCRR 251-5.1 [a]). Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.